In re: Sam Donald, Jr., and William R. Kitchens applying for certiorari, or writ of *121review, to the Court of Appeal, Second Circuit, Parish of Ouachita. 208 So.2d 4.
It is ordered that the writ of review issue; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant he notified.
Now, therefore, the said Court of Appeal is hereby commanded, in the name of the State of Louisiana and of this Honorable Court, to send up forthwith to this Court, at the City of New Orleans, the record in duplicate of the case above entitled.
GLADNEY, J., does not participate.